Title: Rïou to the American Commissioners, [c. 28 January 1779]
From: Rïou, Pierre
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs,
[c. January 28, 1779]
Jay Lhonneur de vous prevenir que la Vante de La Prise faitte par Le Corsaire Le hamden sest faitte aujourdhuy Deux heures apres Midy! Quelle a eté Notre Surprise quand Messieurs Les acheteurs de La Prise, La Constance, Dont La Cause est en vos Mains ont signifié des arrests Conservatoires en Mains des achetteurs de La Dte. prise et sa Carguaison aux Risques de Mr. Lavau de Bordeaux. Sur quoy Messieurs de Lamirauté ont ordoné de verser au Greffe de Leur Siege Le produit de La Dte. Vante.
Vous Jugez Messieurs quel obstacle cette opposition va Causer au Depart du Dt. Corsaire Le hamden qui a Besoin de Lhonneur de votre Puissante Protection pour ordoner La Levée des Dits arrets et Luy Laisser La Libre Disposition du produit de La Dte. Vante.
Jay Lhonneur Detre avec un Profond Respect Messieurs Votre tres humble S[erviteur]
Rioucorrespondt. du Capn Pickeren
 
Notation: Riou. concerning a Prize made by the Hampden Capt. Pickerin
